DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

This action is written in response to the application filed on April 26, 2019. Claims 1-2, 4-6, 8-12, 14-16 and 18-20 are currently pending and have been considered below. 
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4-12, and 18-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-11, 13, 16 and 18 of U.S. Patent No. 10318870 B2. 

        Instant Application 16/395,718
          US Patent 10318870 B2
1. (Currently amended) A method, in a data processing system comprising a processor and a memory, for evaluating an evidential statement in a corpus of evidence, comprising:
configuring the data processing system to execute a corpora management engine; 
receiving, by the corpora management engine executing on the data processing system, an evidential statement, from a corpus of electronically stored documents, for determining a level of confidence in a hypothetical ontological link of an ontology data structure; 
identifying, by the corpora management engine executing on the data processing system, a source of the evidential statement based on a source profile directory data structure associated with the corpus of electronically stored documents; determining, by the corpora management engine executing on the data processing system, a grading of the source of the evidential statement based on a source grading measurement value indicative of a degree of reliability and credibility of the source calculated based on information in the source profile directory data structure corresponding to the source; 
generating, by the corpora management engine executing on the data processing system, an indication of trustworthiness of the evidential statement based on the source grading measurement value; and 
managing, by the corpora management engine executing on the data processing system, a corpus of evidence data based on the grading of the source of the evidential statement, wherein managing the corpus comprises one of maintaining an amount of evidence data from the source in the corpus, increasing the amount of evidence data from the source that is in the corpus, or decreasing the amount of evidence data from the source in the corpus.
1. A method, in a data processing system comprising a processor and a memory, for evaluating an evidential statement in a corpus of evidence, comprising:
configuring the data processing system to execute a corpora management engine;
receiving, by the corpora management engine executing on the data processing system, an evidential statement, from a corpus of electronically stored documents, for determining a level of confidence in a hypothetical ontological link of an ontology data structure;
identifying, by the corpora management engine executing on the data processing system, a source of the evidential statement based on a source profile directory data 
structure associated with the corpus of electronically stored documents;
determining, by the corpora management engine executing on the data processing system, a grading of the source of the evidential statement based on a source grading measurement value indicative of a degree of reliability and credibility of the source calculated based on information in the source profile directory data structure corresponding to the source;
generating, by the corpora management engine executing on the data processing system, an indication of trustworthiness
of the evidential statement based on the
source grading measurement value; and
managing, by the corpora management engine executing on the data processing system, a corpus of evidence data based on the grading of the source of the evidential statement, wherein managing the corpus comprises
comparing the source grading measurement value to one or more predetermined threshold values and performing a corpus management operation based on results of the comparison, and wherein, in response to the comparison indicating that the source grading measurement is below a first threshold, removing evidence data associated with the source from the corpus.

3. The method of claim 1, further comprising managing a corpus of evidence data based on the grading of the source of the evidential statement, wherein managing the corpus
comprises one of maintaining an amount of evidence data from the source in the corpus, increasing the amount of evidence data from the source that is in the corpus, or decreasing the amount of evidence data from the source in the corpus.

2. (Original) The method of claim 1, wherein grading the source of the evidential statement comprises generating a weight value to be applied to confidence scores calculated for answers to questions generated based on evidential statements in the corpus associated with the source.
2. The method of claim 1, wherein grading the source of the evidential statement comprises generating a weight value to be applied to confidence scores calculated for answers to questions generated based on evidential statements in the corpus associated with the source.
5. (Original) The method of claim 4, wherein, in response to the comparison indicating that the source grading measurement value is above a first threshold, ingesting addition evidence data from the source into the corpus.
5. The method of claim 1, wherein, in response to the comparison indicating that the source grading measurement value is above a second threshold, ingesting additional evidence data from the source into the corpus.
6. (Original) The method of claim 4, wherein, in response to the comparison indicating that the source grading measurement value is above a first threshold, sending a request to a user specifying the source and the source grading measurement value and a recommendation to obtain additional evidence data from the source.
6. The method of claim 1, wherein, in response to the comparison indicating that the source grading measurement value is above a second threshold, sending a request to a user specifying the source and the source grading measurement value and a recommendation to obtain additional evidence data from the source.
8. (Currently amended) The method of claim 1, wherein the corpus is managed to temporarily modify the corpus being used to evaluate candidate answers to a question set used to evaluate a hypothetical ontological link of an ontology.
4. The method of claim 3, wherein the corpus is managed to temporarily modify the corpus being used to evaluate candidate answers to a question set used to evaluate a hypothetical ontological link of an ontology.
9. (Original) The method of claim 1, wherein determining a grading of the source comprises evaluating current and historical characteristics of the source, wherein the historical characteristics of the source comprises information indicative of results from Page 3 of8 Adderly et al. - Continuation of 14/547,246previous utilizations of evidence data from the source when evaluating answers to previously processed questions.
7. The method of claim 1, wherein determining a grading of the source comprises evaluating current and historical characteristics of the source, wherein the historical characteristics of the source comprises information indicative of results from previous utilizations of evidence data from the source when evaluating answers to previously processed questions.
10. (Original) The method of claim 9, wherein the current and historical characteristics are maintained in a source profile data structure of a source directory associated with the data processing system, and wherein the source profile data structure stores data indicating a number of previous uses of evidence data from the source and a number of previous positive uses of the evidence data from the source.
8. The method of claim 7, wherein the current and historical characteristics are maintained in a source profile data structure of a source directory associated with the data processing system, and wherein the source profile data structure stores data indicating a number of previous uses of evidence data from the source and a number of previous positive uses of the evidence data from the source.
11. (Currently amended) A computer program product comprising a computer readable storage medium having a computer readable program stored therein, wherein the computer readable program, when executed on a data processing system, causes the data processing system to: configure the data processing system to execute a corpora management engine; 
receive, by the corpora management engine executing on the data processing system, an evidential statement, from a corpus of electronically stored documents, for determining a level of confidence in a hypothetical ontological link of an ontology data structure; 
identify, by the corpora management engine executing on the data processing system, a source of the evidential statement based on a source profile directory data structure associated with the corpus of electronically stored documents; 
determine, by the corpora management engine executing on the data processing system, a grading of the source of the evidential statement based on a source grading measurement value indicative of a degree of reliability and credibility of the source calculated based on information in the source profile directory data structure corresponding to the source; 
generate, by the corpora management engine executing on the data processing system, an indication of trustworthiness of the evidential statement based on the source grading measurement value; and
Page 4 of 8 Adderly et al. - Continuation of 14/547,246manage, by the corpora management engine executing on the data processing system, a corpus of evidence data based on the grading of the source of the evidential statement, wherein managing the corpus comprises one of maintaining an amount of evidence data from the source in the corpus, increasing the amount of evidence data from the source that is in the corpus, or decreasing the amount of evidence data from the source in the corpus.
10. A computer program product comprising a computer readable storage medium having a computer readable program stored therein, wherein the computer readable program,
when executed on a data processing system, causes the data processing system to:
configure the data processing system to execute a corpora management engine;
receive, by the corpora management engine executing on the data processing system, an evidential statement, from a corpus of electronically stored documents, for
determining a level of confidence in a hypothetical ontological link of an ontology data structure;
identify, by the corpora management engine executing on the data processing system, a source of the evidential statement based on a source profile directory data structure associated with the corpus of electronically
stored documents;
determine, by the corpora management engine executing on the data processing system, a grading of the source of the evidential statement based on a source grading
measurement value indicative of a degree of reliability and credibility of the source calculated based on information in the source profile directory data structure corresponding to the source;
generate, by the corpora management engine executing on the data processing system, an indication of trustworthiness of the evidential statement based on the source
grading measurement value; and 
manage, by the corpora management engine executing on the data processing system, a corpus of evidence data based on the grading of the source of the evidential statement, wherein managing the corpus comprises
comparing the source grading measurement value to one or more predetermined threshold values and performing a corpus management operation based on results of the comparison, and wherein, in response to the comparison indicating that the source grading measurement is below a first threshold, removing evidence data associated with the source from the corpus.
12. (Original) The computer program product of claim 11, wherein grading the source of the evidential statement comprises generating a weight value to be applied to confidence scores calculated for answers to questions generated based on evidential statements in the corpus associated with the source.
11. The computer program product of claim 10, wherein grading the source of the evidential statement comprises generating a weight value to be applied to confidence scores calculated for answers to questions generated based on evidential statements in the corpus associated with the source.
14. (Currently amended) The computer program product of claim 1, wherein managing the corpus of evidence data comprises comparing the source grading measurement value to one or more predetermined threshold values and performing a corpus management operation based on results of the comparison.

15. (Original) The computer program product of claim 14, wherein, in response to the comparison indicating that the source grading measurement value is above a first threshold, ingesting addition evidence data from the source into the corpus.

16. (Original) The computer program product of claim 14, wherein, in response to the comparison indicating that the source grading measurement value is above a first threshold, sending a request to a user specifying the source and the source grading measurement value and a recommendation to obtain additional evidence data from the source.

18. (Currently amended) The computer program product of claim 11, wherein the corpus is managed to temporarily modify the corpus being used to evaluate candidate answers to a question set used to evaluate a hypothetical ontological link of an ontology.
13. The computer program product of claim 12, wherein the corpus is managed to temporarily modify the corpus being used to evaluate candidate answers to a question set used to evaluate a hypothetical ontological link of an ontology.
19. (Original) The computer program product of claim 11, wherein determining a grading of the source comprises evaluating current and historical characteristics of the source, wherein the historical characteristics of the source comprises information indicative of results from previous utilizations of evidence data from the source when evaluating answers to previously processed questions, and wherein the current and historical characteristics are maintained in a source profile data structure of a source directory associated with the data processing system, and wherein the source profile data structure stores data indicating a number of previous uses of evidence data from the source and a number of previous positive uses of the evidence data from the source.
16. The computer program product of claim 10, wherein determining a grading of the source comprises evaluating current and historical characteristics of the source, wherein the historical characteristics of the source comprises information indicative of results from previous utilizations of
evidence data from the source when evaluating answers to previously processed questions, and wherein the current and
historical characteristics are maintained in a source profile data structure of a source directory associated with the data processing system, and wherein the source profile data
structure stores data indicating a number of previous uses of evidence data from the source and a number of previous positive uses of the evidence data from the source.
20. (Currently amended) An apparatus comprising: 
at least one processor; and 
at least one memory coupled to the at least one processor, wherein the at least one memory comprises instructions which, when executed by the at least one processor, cause the at least one processor to: configure the at least one processor to execute a corpora management engine; 
receive, by the corpora management engine executing on the at least one processor, an evidential statement, from a corpus of electronically stored documents, for determining a level of confidence in a hypothetical ontological link of an ontology data structure; 
identify, by the corpora management engine executing on the at least one processor, a source of the evidential statement based on a source profile directory data structure associated with the corpus of electronically stored documents; determine, by the corpora management engine executing on the at least one processor, a grading of the source of the evidential statement based on a source grading measurement value indicative of a degree of reliability and credibility of the source Page 6 of 8 Adderly et aL - Continuation of 14/547,246calculated based on information in the source profile directory data structure corresponding to the source; 
generate, by the corpora management engine executing on the at least one processor, an indication of trustworthiness of the evidential statement based on the source grading measurement value; and
 manage, by the corpora management engine executing on the data processing system, a corpus of evidence data based on the grading of the source of the evidential statement, wherein managing the corpus comprises one of maintaining an amount of evidence data from the source in the corpus, increasing the amount of evidence data from the source that is in the corpus, or decreasing the amount of evidence data from the source in the corpus.
18. An apparatus comprising:
at least one processor; and
at least one memory coupled to the at least one processor, wherein the at least one memory comprises instructions which, when executed by the at least one processor,
cause the at least one processor to:
configure the at least one processor to execute a corpora management engine;
receive, by the corpora management engine executing on the at least one processor, an evidential statement, from a corpus of electronically stored documents, for determining a level of confidence in a hypothetical ontological link of an ontology data structure;
identify, by the corpora management engine executing on the at least one processor, a source of the evidential statement based on a source profile directory data structure associated with the corpus of electronically
stored documents;
determine, by the corpora management engine executing on the at least one processor, a grading of the source of the evidential statement based on a source grading measurement value indicative of a degree of reliability and credibility of the source calculated based on information in the source profile directory data structure corresponding to the source;
generate, by the corpora management engine executing on the at least one processor, an indication of trustworthiness of the evidential statement based on the source grading measurement value; and
manage, by the corpora management engine executing on the at least one processor, a corpus of evidence data based on the grading of the source of the evidential statement, wherein managing the corpus comprises
comparing the source grading measurement value to one or more predetermined threshold values and performing a corpus management operation based on results of the comparison, and wherein, in response to the comparison indicating that the source grading measurement is below a first threshold, removing evidence data associated with the source from the corpus.


The instant claims are anticipated by the reference claims.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 


Subject Matter Eligibility:
Claims 1-2, 4-6, 8-12, 14-16 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea  without significantly more. 

Regarding Claim 1:
For Step 1, the claim is a process so it does recite a statutory category of invention.
For Step 2, Prong 1:

The claim recites the limitation of “identifying….”   The identifying limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “determining…”   The determining limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “generating…” The generating limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “managing…”  The managing limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

For Step 2, Prong 2, the claim does recite additional elements: corpora management engine, data processing system.

Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. 

Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).  The claim is directed to the abstract idea. 

The “receiving” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g).The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  

Step 2B.

Here the “receiving” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)). This appears to be well-understood, routine, conventional as evidenced by Ferrucci et al. ("Building Watson: An Overview of the DeepQA Project," hereinafter referred to as Ferruci), page 72, right column, “…receive near identical scores…and receive a lower logical.”

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the transmitting step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 2:
Claim 2, which incorporates the rejection of claim 1, recites further limitations such as “generating a weight value to be applied to confidence scores calculated for answers to questions generated based on evidential statements in the corpus associated with the source” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 4:
Claim 4, which incorporates the rejection of claim 1, recites further limitations such as “comparing the source grading measurement value to one or more predetermined threshold values and performing a corpus management operation based on results of the comparison” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 5:
Claim 5, which incorporates the rejection of claim 4, recites further limitations such as “….indicating that the source grading measurement value is above a first threshold, ingesting addition evidence data from the source into the corpus.…” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 6:
Claim 6, which incorporates the rejection of claim 4, recites further limitations such as “…sending a request to a user specifying the source and the source grading measurement value and a recommendation to obtain additional evidence data from the source” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.
Regarding Claim 8:
Claim 8, which incorporates the rejection of claim 1, recites further limitations such as “….temporarily modify the corpus being used to evaluate candidate answers to a question set used to evaluate a hypothetical ontological link of an ontology” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 9:
Claim 9, which incorporates the rejection of claim 1, recites further limitations such as “….evaluating current and historical characteristics of the source, wherein the historical characteristics of the source comprises information indicative of results from previous utilizations of evidence data from the source when evaluating answers to previously processed questions” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 10:
Claim 10, which incorporates the rejection of claim 9, recites further limitations such as “….characteristics are maintained in a source profile data structure of a source directory
associated with the data… and wherein the source profile data structure stores data indicating a number of previous uses of evidence data from the source and a number of previous positive uses of the evidence data from the source” that are part of the abstract idea and do not amount to an inventive concept.
The claim does recite additional element: data processing system.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 11:
For Step 1, the claim is a process so it does recite a statutory category of invention.
For Step 2, Prong 1:

The claim recites the limitation of “identify….”   The identify limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “determine…”   The determine limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “generate…” The generating limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “manage…”  The manage limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 
For Step 2, Prong 2, the claim does recite additional elements: corpora management engine and data processing system.

Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. 

Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).  The claim is directed to the abstract idea. 

The “receive” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g).The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  

Step 2B.
Here the “receive” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)). This appears to be well-understood, routine, conventional as evidenced by Ferrucci et al. ("Building Watson: An Overview of the DeepQA Project," hereinafter referred to as Ferruci), page 72, right column, “…receive near identical scores…and receive a lower logical.”

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the transmitting step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 12:
Claim 12, which incorporates the rejection of claim 11, recites further limitations such as “generate a weight value to be applied to confidence scores calculated for answers to questions generated based on evidential statements in the corpus associated with the source” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 14:
Claim 14, which incorporates the rejection of claim 11, recites further limitations such as “comparing the source grading measurement value to one or more predetermined threshold values and performing a corpus management operation based on results of the comparison” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 15:
Claim 15, which incorporates the rejection of claim 14, recites further limitations such as “….indicating that the source grading measurement value is above a first threshold, ingesting addition evidence data from the source into the corpus.…” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 16:
Claim 16, which incorporates the rejection of claim 14, recites further limitations such as “…sending a request to a user specifying the source and the source grading measurement value and a recommendation to obtain additional evidence data from the source” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 18:
Claim 18, which incorporates the rejection of claim 11, recites further limitations such as “….temporarily modify the corpus being used to evaluate candidate answers to a question set used to evaluate a hypothetical ontological link of an ontology” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 19:
Claim 19, which incorporates the rejection of claim 11, recites further limitations such as “….information indicative of results from previous utilizations of evidence data from the source when evaluating answers to previously processed questions, and wherein the current and historical characteristics are maintained in a source profile data structure of a source directory associated with.. and wherein the source profile data structure stores data indicating a number of previous uses of evidence data from the source and a number of previous positive uses of the evidence data from the source” that are part of the abstract idea and do not amount to an inventive concept.
The claim does recite additional element: data processing system.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 20:
For Step 1, the claim is a process so it does recite a statutory category of invention.
For Step 2, Prong 1:

The claim recites the limitation of “identify….”   The identify limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “determine…”   The determine limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “generate…” The generate limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “manage…”  The manage limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 
For Step 2, Prong 2, the claim does recite additional elements: processor, memory, corpora management engine and data processing system.

Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. 

Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).  The claim is directed to the abstract idea. 

The “receive” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g).The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  

Step 2B.

Here the “receiving” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).This appears to be well-understood, routine, conventional as evidenced by Ferrucci et al. ("Building Watson: An Overview of the DeepQA Project," hereinafter referred to as Ferruci), page 72, right column, “…receive near identical scores…and receive a lower logical.”

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the transmitting step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Examiner’s comments
For the record a complete prior art search was made for claims 1-2, 4-6, 8-12, 14-16 and 18-20.  No art rejection is made for these claims, they are only rejected under 35 USC 101 as explained above in this office action.  The closest prior arts are Ferrucci et al. (“Building Watson: An Overview of the DeepQA Project”) and Ferrucci et al. (US 2012/0078636 A1).  However there is no prior art to cover the following limitation: “determining, by the corpora management engine executing on the data processing system, a grading of the source of the evidential statement based on a source grading measurement value indicative of a degree of reliability and credibility of the source calculated based on information in the source profile directory data structure corresponding to the source; 
generating, by the corpora management engine executing on the data processing system, an indication of trustworthiness of the evidential statement based on the source grading measurement value.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Patents and patent related publications are cited in the Notice of References Cited (Form PTO-892) attached to this action to further show the state of the art with respect to the invention.

Ferrucci et al. (US 2012/0078636 A1) teaches a computer-implemented method for diffusing evidence among candidate answers during question answering, involves transferring evidences from candidate answer, and computing new confidence score for answer based on transferred evidences.

Gardner et al. (US 2006/0053382 A1) teaches a domain specific multi-relational ontologies creation system e.g. for drugs, extracts several concepts, properties of concepts and relationships between concepts from documents to form assertions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABABACAR SECK whose telephone number is (571)270-7146.  The examiner can normally be reached on Monday-Friday 8:00 A.M.-6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 5712723719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/ABABACAR SECK/Examiner, Art Unit 2122                                                                                                                                                                                                        

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122